                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


NEUROGRAFIX, NEUROGRAPHY                          )
INSTITUTE MEDICAL ASSOCIATES, INC.                )
IMAGE-BASED SURGICENTER                           )
CORPORATION, and AARON G. FILLER,                 )
                                                  )
              Plaintiffs,                         )
                                                  )
              vs.                                 )      Case No. 12 C 6075
                                                  )
BRAINLAB, INC., BRAINLAB AG,                      )
BRAINLAB MEDIZINISCHE                             )
COMPUTERSYSTEME GMBH,                             )
                                                  )
              Defendants.                         )


            ORDER ON PLAINTIFFS' MOTION FOR RECONSIDERATION
               OF ORDER GRANTING DEFENDANTS' MOTION FOR
             SUMMARY JUDGMENT ON THE ISSUE OF LOST PROFITS

       The plaintiffs have moved for reconsideration of the Court's January 30, 2020

order granting the defendants' motion for summary judgment on the issue of lost profits.

They contend that the Court erroneously overlooked arguments and evidence relating to

lost profits for preoperative tractographies and improperly issued its decision before the

completion of an extended period of discovery.

       A court may reconsider an interlocutory ruling "at any time before the entry of a

judgment adjudicating all the claims and all the parties' rights and liabilities." Fed. R.

Civ. P. 54(b). Motions for reconsideration serve a limited purpose: "to correct manifest

errors of law or fact or to present newly discovered evidence." Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.1987) (citation omitted). A motion for

reconsideration "cannot in any case be employed as a vehicle to introduce new
evidence that could have been adduced during pendency of [a] summary judgment

motion" or "to tender new legal theories for the first time." Id. (citation omitted).

       The Court granted the defendants' motion for summary judgment on the issue of

lost profits based on its finding that the plaintiffs had not established they would have

made additional profits but for the alleged infringement. NeuroGrafix v. Brainlab, Inc.,

No. 12 C 6075, 2020 WL 489529, at *5 (N.D. Ill. Jan. 30, 2020). The Court found that

the plaintiffs offered no evidence that they had the "manufacturing and marketing

capability to exploit the demand" of the tractography market, as required to prove their

entitlement to lost damages. Id. at *4 (quoting Presidio Components, Inc. v. Am. Tech.

Ceramics Corp., 875 F.3d 1369, 1380 (Fed. Cir. 2017)). Specifically, they offered no

evidence of anything other than speculative plans to provide an intraoperative

tractography service and no evidence that they had the ability to develop and market

such a service. Id. at *4–5.

       In their motion for reconsideration, the plaintiffs contend that the Court

erroneously overlooked an argument that they were entitled to lost profits for

preoperative tractographies, not just intraoperative tractographies. But the plaintiffs did

not make this argument during the pendency of the previous motion. In their brief

opposing the defendants' motion for summary judgment on lost profits, the plaintiffs

referred to preoperative tractographies only once: to argue that such tractographies

were not acceptable, noninfringing substitutes for intraoperative tractographies. See

Pls.' Br. in Opp'n to Mot. for Summ. J., 13 MD 02432-RGS, dkt. no. 464, at 13. 1 They




1Except for their supplemental briefs and the exhibits attached thereto, the parties filed
all briefs and evidence at issue in this order in the MDL proceedings. When citing to
                                              2
made no argument that preoperative tractographies were a source of recoverable lost

profits. In their supplemental brief filed after the MDL transferee judge remanded the

case to this district, the plaintiffs mentioned preoperative tractographies to describe the

purpose and mechanism of MRI imaging, in a citation to a study involving pre-surgical

imaging, and—once—in reference to the issue of infringement (a separate issue from

lost profits). Supp. Br. in Opp'n to Mot. for Summ. J., dkt. no. 163, at 4, 11, 15. Again,

however, they made no effort to connect this with a claim for lost profits.

       Nor did the plaintiffs point to any evidence that would support recovery of lost

profits for preoperative tractographies. They put forth no evidence that Image-Based

Surgicenter Corporation has the capability to perform preoperative tractographies. With

respect to Neurography Institute Medical Associates, Inc. (NIMA), the plaintiffs now

contend that their expert relied on documents, including a deposition of Dr. Aaron Filler

in a separate lawsuit, showing their entitlement to lost profits. But their expert did not

describe the substance of those documents in his report. More importantly, he did not

explain that the plaintiffs were entitled to lost profits for preoperative tractographies.

And the plaintiffs did not reference these documents in their briefs.

       To the extent the plaintiffs contend that they could have provided more evidence

showing NIMA's lost profits but lacked notice that the preoperative tractographies were

at issue, that argument is unavailing. The defendants' motion for summary judgment

covered the entirety of plaintiffs' request for lost profits, even though the discussion

focused on interoperative tractographies. If, as plaintiffs contend, preoperative




docket entries from those proceedings, the Court includes the case number from the
MDL court.
                                              3
tractographies were a substantial source of their claimed lost profits, it was incumbent

upon them to point this out in their response to defendants' motion and/or in their

supplemental brief filed following remand.

       Finally, the Court did not err in issuing its order before the completion of an

extended period of discovery. The Court reopened discovery expressly "for the purpose

of obtaining information needed for the parties to take into account and address the

court of appeals' revision of the claim construction and to submit revised or

supplemental expert reports based on that information." Order on Pls.' Mot. to Reopen

Disc., dkt. no. 181, at 2. In other words, the additional discovery permitted by the Court

did not encompass the issue of lost profits. Regardless, if the plaintiffs believed that it

did, they could have asked the Court to stay consideration of the motion for summary

judgment on lost profits until after the completion of whatever discovery they were

conducting. But plaintiffs made no such request. Further, the new evidence they

contend to have discovered would not change the outcome of the Court's summary

judgment order. It shows only that radiologists perform preoperative tractographies, not

that the plaintiffs can establish lost profits for such tractographies.

       For the foregoing reasons, the Court denies the plaintiffs' motion for

reconsideration [dkt. no. 205].



                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

Date: February 26, 2020




                                               4
